Title: To George Washington from Major General Israel Putnam, 19 July 1777
From: Putnam, Israel
To: Washington, George



Dear Genl;
Head Qurs Peeks kills [N.Y.] July 1 [9]th 1777

I herewith Send you a Copy of a letter Just received from Col. Mead containing some intelligence respecting the Enemy’s fleet.
I have taken One Edmund Palmer, who went to the Enemy Some time past, who belonged at Crumpond, has ever Since been lurking about here plundering & driving off cattle to the Enemy, breaking up & robbing houses—he broke Open a house in the Night belonging to an Officer in our Army presented his Pistol to his wife’s breast as She Sat in bed, Strip’d the rings from her fingers, then fell upon the father an old Gentleman, abused, beat, & left him, to appearance dead, he took an Express as he was Coming from Connecticut to me, he has been about recruiting for the Enemy & Spying our Army—he was taken in arms with a Villian who escaped from the Guard house, under Sentence of death, Sometime past. Palmers brother that was with him is Supposed to be killed—he Says he is a Leiut: in Hows Army appointed by Genl Orders, but has no Commission I have ordered him in Irons & directed his Trial to be next Tuesday.
A Question is made, wheither he may be Tried by a Genl Court martial by the articles of war—because he belonged to this State & Owed Allegiance to it, I think, the Speedy Execution of Spie’s is agreable to the laws of Nature & nations & absolutely necessary to the preservation of the Army & without Such power in the Army, it must be incompetent for its own Safety—Should be glad of your Excellency’s Advice & direction in the premises.
I have ordered a board of Officers to Set next Monday to enquire into the claims of the Candidates for the two vacant Cols. in Genl Parson’s Brigade agreable to your Orders. With the highest esteem & affection I am your Excellency’s Obedt humble Servt

Israel Putnam

